COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                              NO. 02-10-00225-CV


AUTUMN LEAVES NURSING AND                                            APPELLANT
REHABILITATION, INC.
                                        V.

INFUSION SOLUTIONS, INC. D/B/A                                         APPELLEE
TRINITY APOTHECARY


                                    ------------

          FROM THE 362ND DISTRICT COURT OF DENTON COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant's Motion To Dismiss Cause Of Action.” It

is the court=s opinion that the motion should be granted; therefore, we dismiss the

appeal. See Tex. R. App. P. 42.1(a)(1), 43.2(f).

      Costs of the appeal shall be paid by appellant, for which let execution

issue with prejudice. See Tex. R. App. P. 42.1(d).



                                                     PER CURIAM

PANEL: LIVINGSTON, C.J.; DAUPHINOT and GARDNER, JJ.

DELIVERED: August 31, 2010

      1
       See Tex. R. App. P. 47.4.